           Case 1:20-cv-08923-JMF Document 9 Filed 02/11/21 Page 1 of 2

Sheehan & Associates, P.C.                           60 Cuttermill Rd Ste 409, Great Neck NY 11021-3104
spencer@spencersheehan.com                                      tel. 516.268.7080      fax 516.234.7800

                                                              February 11, 2021
District Judge Jesse M. Furman
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007
                                                                  Re: 1:20-cv-08923-JMF
                                                                      Boswell v. Bimbo Bakeries
Dear District Judge Furman:

        This office represents the plaintiff. In accordance with your Honor's Individual Rules and
Practices, plaintiff, jointly and with consent of defendant, requests adjournment of the initial
conference and submissions.

       The original date for the initial conference is Tuesday February 23, 2021, at 2:00 PM and
the accompanying submission of the joint letter, proposed Civil Case Management Plan and
Scheduling Order are required to be submitted no later than Thursday, February 18, 2021.

        There have been no previous requests for adjournment of the initial conference and
accompanying submissions. No previous request was granted or denied. Defendant consents to
and joins plaintiff in the present request. The reason for this request is because Defendant’s answer
or responsive pleading is due March 12, 2021. Based on conversation with Defendant’s counsel,
no decision has been made as to whether Defendant will respond or answer. Defendant consents
to this request. There is no presently scheduled date for the parties’ next scheduled appearance
before the Court. This request is submitted at least 48 hours prior to the time by which the parties
are required to submit the initial conference and submissions. Thank you.

                                                              Respectfully submitted,

                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan


      Application GRANTED. The initial pretrial conference is adjourned to March 23, 2021, at
      3:30 p.m. The pre-conference procedures described in the Court's October 27, 2020 Order,
      ECF No. 5, remain in effect. The Clerk of Court is directed to terminate ECF No. 8.

                                            SO ORDERED.




                                                    February 11, 2021
          Case 1:20-cv-08923-JMF Document 9 Filed 02/11/21 Page 2 of 2




                                      Certificate of Service

I certify that on February 11, 2021, I served and/or transmitted the foregoing by the method below
to the persons or entities indicated, at their last known address of record (blank where not
applicable).

                                   CM/ECF           First-Class        Email            Fax
                                                       Mail
 Defendant’s Counsel                  ☒                  ☐               ☐               ☐
 Plaintiff’s Counsel                  ☒                  ☐               ☐               ☐
 Courtesy Copy to Court               ☐                  ☐               ☐               ☐


                                                        /s/ Spencer Sheehan
